Case 20-11768-CSS Doc 385 Filed 08/28/20 Page 1of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE (DELAWARE)

IN RE:

LUCKY BRAND DUNGAREES, LLC,
ET AL., Case No. BK: 20-11768

Chapter 11

Debtor.

Se ee ae a

NOTICE OF LIEN

COMES NOW the Oklahoma County Treasurer a secured creditor herein,
and gives its Notice of Lien pursuant to 11 U.S.C. Section 546(b), respectfully
showing the Court the following:

1. The undersigned, claimant herein, has its principal place of business at
320 Robert S. Kerr, Room 307, Oklahoma City, Oklahoma 73102.

2. The Debtor filed its voluntary petition under CHAPTER 11 on JULY 3,

3. The above named debtor and the debtors property, which is now
property of the estate, is indebted to the Oklahoma County Treasurer for ad
valorem property taxes as referenced by the respective Proof of Claim.

4. Ad valorem property taxes constitute liens on the property of the
Debtor pursuant to 68 O.S. Sections 2925, 2929, 3101, 3102 and 3103. While
the County maintains it has an ever present interest in taxable property, the

assessment date of taxable property in Oklahoma is January 1st of the
Case 20-11768-CSS Doc 385 Filed 08/28/20 Page 2 of 4

assessment year pursuant to 68 O.S. Section 2817, although the liens do not
attach at that time.

5. To the extent (if any) that applicable law requires the County to take
further action to perfect it's lien interest upon the Debtor's properties, the County
recognizes that it may be stayed by the provisions of 11 U.S.C. Section 362 from
taking such other action as may be required under applicable law to perfect it's
interest. Accordingly, pursuant to the provisions of 11 U.S.C. Section 546(b),
and for the purpose of perfecting it's lien interest in the Debtor's properties, to the
extent, if any, that such interest has not been duly perfected previously, County
hereby notifies the Debtor and all parties in interest that the County has a valid,
duly perfected first priority lien interest in any and all of the Debtor's assessed
and taxable real property pursuant to 68 O.S. Section 3101; a lien interest in any
and all of the Debtor's assessed and taxable personal property which arises upon
the sale of the same pursuant to 68 O.S. Section 2925 and 2929; and, a lien
interest that is superior to all others filed subsequent to it in all other property of
the Debtor pursuant to 68 O.S. Section 3102 and 3103; and, 11 U.S.C. Section
546(b).

6. This notification is not intended and shall not be construed as a
waiver of, or an election of remedies with respect to, any of the rights and/or
remedies that the County may have pursuant to applicable law, and all such
rights are expressly reserved. Nothing herein contained shall be deemed to
constitute an admission that this Notice is necessary in order for the County to

perfect its interest in the Debtor's properties.
Case 20-11768-CSS Doc 385 Filed 08/28/20 Page 3 of 4

Dated: AUGUST 28, 2020

Respectfully submitted,

OKLAHOMA COUNTY TREASURER
By:

s/Gretchen Crawford
Gretchen Crawford, OBA #14651
Assistant District Attorney
Oklahoma County Treasurer
320 Robert S. Kerr, Room 505
Oklahoma City, Okla. 73102
(405)-713-1685
grecra@oklahomacounty.org
Case 20-11768-CSS Doc 385 Filed 08/28/20 Page 4 of 4

CERTIFICATE OF SERVICE

| hereby certify that on the _ 28" day of AUGUST 2020, |
electronically transmitted the foregoing NOTICE to the Clerk of Court and upon
the following Registrants using the CM/ECF System for filing and transmittal of
Notice of Electronic Filing.

 

CHRISTINA M. CRAIGE

LATHAM & WATKINS LLP

355 SOUTH GRAND AVE., STE 100
LOS ANGELES, CA 90071

GEORGE A. DAVIS
LATHAM & WATKINS LLP
885 THIRD AVENUE
NEW YORK, NY 10022

BETSY LEE FELDMAN

YOUNG CONAWAY STARGATT & TAYLOR
RODNEY SQUARE

1000 NORTH KING STREET
WILMINGTON, DE 19801

U.S. TRUSTEE

OFFICE OF THE U.S. TRUSTEE

J. CALEB BOGGS FEDERAL BUILDING
844 KING STREET, STE 2207
LOCKBOX 35

WILMINGTON, DE 19801

EPIQ CORPORATE RESTRUCTURING, LLC
777 THIRD AVENUE, 12" FLOOR
NEW YORK, NY 10017

s/Gretchen Crawford
Gretchen Crawford
